                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #: _________________
UNITED STATES DISTRICT COURT                                                                3/3/2020
                                                                              DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
AMERICAN FIRE AND CASUALTY                                     :
INSURANCE COMPANY,                                             :
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  -v-                                          :   19-CV-9280 (GHW) (JLC)
                                                               :
COMPATRIOT INSURANCE PCC LIMITED,                              :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

         On February 26, 2020, Plaintiff American Fire requested the Court’s intervention in
challenging Defendant Compatriot’s privilege-based objections to certain document requests.
Dkt. No. 25. By letter dated February 28, 2020, Compatriot responded that “on February 25,
2020, [it] served by regular mail a letter and exhibits including an Amended Privilege Log,” and
“provided additional grounds for Compatriot’s privilege based objections as well as released
materials that Compatriot, upon further evaluation, no longer deemed privileged.” Dkt. No. 30 at
1–2.1 According to Compatriot, its February 25 amended privilege log and supplemental
production “address and resolve the claims raised in American Fire’s Letter.” Id. at 3. In its
letter reply filed hours later, American Fire stated that it had not received Compatriot’s materials
until they were attached as an exhibit to Compatriot’s letter response (presumably because they
were sent by regular mail). Dkt. No. 31. In light of the amended privilege log and supplemental
production, the parties are hereby directed to further meet and confer to determine whether any
issues remain in their discovery dispute and to report to the Court by letter no later than March
6, 2020.

        SO ORDERED.

Dated: March 3, 2020
       New York, New York




1
  Compatriot’s letter to the Court states that these materials were sent by regular mail; the
attachment (Exhibit A) states that they were sent by email and regular mail.
